DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1 – 16, in the reply filed on 17 December 2021 is acknowledged.  The traversal is on the ground(s) that the instant application is not a national stage application and thus the lack of unity analysis does not apply.  
Upon further consideration, under 35 U.S.C. 121, the inventions are independent or distinct, each from the other because Inventions I (i.e. claims 1 – 16) and II (i.e. claim 17) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, (2) applies.  For example, the process of claim 17 requires extrusion laminating process steps whereas the multilayer film of claim 1 could be made by a process which does not employ extrusion, e.g. casting.
	The requirement is still deemed proper and is therefore made FINAL.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.

Claim Interpretation
Claim 1 is directed to “A multilayer film comprising: (a) at least one print layer; (b) at least one tie layer; (c) at least one second tie layer; and (d) at least one sealant layer, wherein the multilayer film comprises at least one polyethylene having a weight percentage in the range of 80 – 95 % with respect to the multilayer film, and a density in the range of 0.941 – 0.99 gm/cm3.”  

	The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP § 2111.03, I.  Since the transitional term “comprising” is used between the preamble and the body of claim 1, it is understood other layers or features may be present beyond those recited.  Therefore, as written in claim 1, none of the recited layers are required to comprise the at least one polyethylene.  
	However, dependent claims 6, 10, 14, and 15 set forth explicit requirements for layers comprising the at least one polyethylene.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Therefore, any dependent claims of 6, 10, 14, and 15 are similarly interpreted.
	Furthermore, the instant specification states the following regarding what is considered to constitute the at least one polyethylene:
[0020]	The phrase “at least one polyethylene” refers to any polyethylene selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene, linear low density polyethylene, and combinations thereof.  The at least one polyethylene with the meaning of the present disclosure has a density in the range of 0.941 – 0 99 gm/cm3 and melt flow index (MFI) in a range of 0.4 to 7.0 g/10 minutes.

[0021]	The term "high density polyethylene" used herein refers to a polyethylene having a density in the range of 0.941 – 0.970 gm/cm3.

[0022]	The term "medium density polyethylene" used herein refers to a polyethylene having a density in the range of 0.926 – 0.941 gm/cm3.

[0023]	The term "low density polyethylene" used herein refers to a polyethylene having a density in the range of 0.919 – 0.935 gm/cm3.

[0024]	The term "linear low density polyethylene" used herein refers to a polyethylene having a density in the range of 0.919 – 0.925 gm/cm3.

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  Therefore, the definitions set forth in ¶¶ [0020] – [0024] are understood to be those applied to claim 1.

	In Applicant’s remarks submitted 17 December 2021, Applicant highlights the multilayer film of the invention has no orientation (see, e.g., p. 2 therein).  The examiner notes no claim currently requires any particular orientation, or lack thereof.  Accordingly, the multilayer films in the claims encompass those which are oriented or unoriented.

Claim Objections
Claims 1, 2, and 16 are objected to because of the following informalities:
	Regarding claim 1, claim 1 recites “gm/cm3” (l. 8 of the claim).  The examiner recommends “gm/cm3” (i.e. moving “3” to a superscript).
	Regarding claim 2, claim 2 recites “gm/cm3” (l. 2 of the claim).  The examiner recommends “gm/cm3” (i.e. moving “3” to a superscript).
	Regarding claim 16, claim 1 recites “TiO2”, “ZnS2”, “BaSO4”, and “CaCO3” (ll. 3 – 4 of the claim).  The examiner recommends “TiO2”, “ZnS2”, “BaSO4”, and “CaCO3” (i.e. moving “2”, “3”, and “4” to a subscript).
	Appropriate correction is required.

Double Patenting
Claims 1 – 16 of this application are patentably indistinct from claims 1 – 16 of Application No. 17/282,737.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or 
	The examiner notes claims 1 – 16 of this application are patentably indistinct from those claims of the same number in Application No. 17/282,737.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a particular melt flow index, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Regarding claim 1, claim 1 is directed to a multilayer film comprising at least one polyethylene having a density in the range of 0.941 – 0.99 gm/cm3 (ll. 6 – 8 of the claim).  However, ¶ [0020] of the instant specification states that a melt flow index in the range of 0.4 to 7.0 g/10 minutes is a defining feature of the at least one polyethylene, this feature being absent from claim 1.  As such, claim 1 encompasses embodiments of polyethylenes outside of the melt flow index.  The instant specification does not outline that multilayer films can comprise an at least one polyethylene which has a melt flow index above or below the disclosed range.
Regarding claims 2 – 16, each of claims 2 – 16 depends, directly or indirectly, on claim 1.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being not enabled for at least the same reasons as discussed for claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 requires “at least one tie layer” and “at least one second tie layer”.  The examiner observes a second tie layer falls into the description of the “at least one tie layer”.  Accordingly, it is not clear as to the number of tie layers.
	Based on the instant specification as a whole, it appears the “at least one tie layer” and the “at least one second tie layer” are intended to refer to different features at least with respect to position within a multilayer film.  See, e.g., Fig. 1, 2, and 5 as well as ¶¶ [0031], [0032], [0060], and [0061].  For purposes of improving differentiation, the examiner recommends “at least one tie layer” read as “at least one first tie layer”.
	Regarding claims 2 – 16, each of claims 2 – 16 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed for claim 1.
first tie layer”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 3, claim 3 requires the at least one polyethylene to have a melt flow index in the range of 0.4 to 7.0 g/10 minutes (ll. 1 – 2 of the claim).  However, ¶ [0020] explicitly defines the at least one polyethylene to have this feature, this feature being recited in claim 1, which is the base claim of claim 3.  Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  Accordingly, the melt flow index is an implicit feature of claim 1, and claim 3 fails to further limit claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (US 2002/0098334 A1) in view of Clare (US 2016/0339663 A1).  
	Regarding claim 1, Poirier discloses a multilayer film (“coated multi-layer HDPE films”: e.g. ¶¶ [0015] – [0055]) comprising: 
(a) at least one print layer (“first skin layer” or “second skin layer” “surface treated” for “ink receptivity”: e.g. ¶¶ [0015], [0017] – [0020], [0024], [0028], [0047], [0048], [0050], [0051], [0054]), 
(b) at least one tie layer (“tie layer” coextensive with a first one of the “first skin layer” or “second skin layer”: e.g. ¶¶ [0018], [0019], [0048], [0049], [0051]), 
(c) at least one second tie layer (“tie layer” coextensive with the other one of the “first skin layer” or “second skin layer”: e.g. ¶¶ [0018], [0019], [0048], [0049], [0051]), and 
(d) at least one sealant layer (“low temperature seal coating (LTSC)” e.g. ¶¶ [0015], [0017], [0018], [0020], [0024], [0033], [0039], [0046] – [0048], [0050], [0051]), 
wherein the multilayer film comprises at least one polyethylene having a weight percentage in the range of at least 75 – 98%, e.g. at least 85 – 90%, with respect to the multilayer film, and a density of at least 0.940 g/cm3, e.g. at least 0.958 g/cm3 (e.g. ¶¶ [0015], [0016], [0025], [0047]).

	As for the density, Poirier states the density of the high density polyethylene is at least 0.940 g/cm3, e.g. at least 0.958 g/cm3 (e.g. ¶¶ [0015], [0016], [0025], [0047]).  In such embodiments where the high density polyethylene is the only polyethylene, the density of the high density polyethylene and the at least one polyethylene are the same.
	However, for those embodiments where Poirier’s high density polyethylene is not the only polyethylene, e.g. where Poirier states the tie layers comprise, e.g., 70 to 90% by weight high density polyethylene and 10 to 30% by weight low density polyethylene or medium density polyethylene such that the density of the tie layers is not greater than the high density polyethylene in a base layer (e.g. ¶ [0049]), a density must be evaluated.  
	Poirier discloses the multilayer film is used in sealable food packaging applications (e.g. ¶¶ [0022], [0029], [0045], [0055]).  For such applications, and Clare states high density polyethylene has a density of 0.95 to 0.97 gm/cm3 (e.g. ¶¶ [0059], [0136]), medium density polyethylene has a density of 0.93 to 0.95 gm/cm3 (e.g. ¶ [0060]), and low density polyethylene has a density of 0.91 to 0.93 gm/cm3 (e.g. ¶ [0062]).  In view of the suitability, one of ordinary skill in the art would have been motivated to use such polyethylenes.
	In order to determine the overall density, first, one of ordinary skill in the art would have appreciated the weight ratio of the high density polyethylene (“1” in subscripts which follow) with respect to all other polyethylenes (“2” in subscripts which follow) in the multilayer film is expressed as:
                
                    
                        
                            w
                        
                        
                            1
                        
                    
                    =
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            
It should be recognized that                         
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                     is the weight percentage represented as a decimal, e.g. Poirier’s lower endpoint of high density polyethylene of 75% would be represented as 0.75.  The above equation can be 
                
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            m
                        
                        
                            1
                        
                    
                
            
                
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            m
                        
                        
                            1
                        
                    
                    +
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            m
                        
                        
                            1
                        
                    
                
            
                
                    
                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            -
                            1
                        
                    
                    
                        
                            m
                        
                        
                            1
                        
                    
                    =
                    (
                    -
                    1
                    )
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            m
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            (
                            -
                            1
                            )
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            -
                            1
                        
                    
                
            
                
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                        
                            1
                            -
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                    
                
            
The overall density of the polyethylenes is the ratio of the total mass of high density polyethylenes and all other polyethylenes, i.e.
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    =
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                    
                
            
Noting the volume is the ratio of mass over density, rearranging this equation yields
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    =
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            m
                        
                        
                            1
                        
                    
                    +
                    
                        
                            m
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            m
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    ρ
                                
                                
                                    o
                                    v
                                    r
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            m
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    ρ
                                
                                
                                    o
                                    v
                                    r
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            m
                        
                        
                            1
                        
                    
                    +
                    
                        
                            m
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            m
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            1
                        
                    
                    =
                    
                        
                            m
                        
                        
                            2
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            1
                        
                    
                
            
Equating the two expressions for                         
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            /
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     yields
                
                    
                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                        
                            1
                            -
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            1
                        
                    
                
            
which can be further rearranged:
                
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            1
                        
                    
                    =
                    
                        
                            1
                            -
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            o
                                            v
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    ρ
                                
                                
                                    o
                                    v
                                    r
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    1
                                
                            
                        
                    
                    -
                    
                        
                            w
                        
                        
                            1
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    ρ
                                
                                
                                    o
                                    v
                                    r
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            w
                        
                        
                            1
                        
                    
                    +
                    
                        
                            w
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    ρ
                                
                                
                                    o
                                    v
                                    r
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    1
                
            
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    1
                
            
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
Using the largest amount of low density polyethylene in conjunction with the smallest amount of the lowest density high density polyethylene to evaluate a lowest-value scenario of overall density, it is observed:
                
                    
                        
                            ρ
                        
                        
                            o
                            v
                            r
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    0.75
                                
                                
                                    0.940
                                    
                                        
                                            g
                                        
                                        
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    0.75
                                
                                
                                    0.91
                                    
                                        
                                            g
                                        
                                        
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            0.798
                            
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    g
                                
                            
                            +
                            0.275
                            
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    g
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            0.798
                            
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    g
                                
                            
                            +
                            0.275
                            
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    g
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            1.073
                            
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    g
                                
                            
                        
                    
                    =
                    0.932
                    
                        
                            g
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                
            
Therefore, more generally, the density of the at least one polyethylene Poirier discloses in view of Clare is at least 0.932 gm/cm3.  However, in view of Poirier’s desire for higher amounts of high density polyethylene and higher densities for the high density polyethylene (e.g. ¶¶ [0015], [0016], [0025], [0047]), one of ordinary skill in the art would have appreciated a motivation to select densities for the at least one polyethylene above 0.932 gm/cm3.  Clare states high density polyethylene conveys better stiffness in comparison to lower density polyethylenes (e.g. ¶¶ [0008], [0064], [0088], [0092], [0103], [0112]).  In view of Poirier’s desire for stiffness (e.g. ¶ [0029]).  One of ordinary skill in the art would have understood the motivation for having a higher density for the at least one polyethylene is stiffness appropriate for a packaging application.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the at least one polyethylene with a density of, e.g., 0.941 – 0.99 gm/cm3 in order to provide a multilayer film with high stiffness useful for packaging applications.
	The weight percentage and density ranges Poirier and Clare disclose or suggest overlap those claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
Regarding claim 2, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, Poirier and Clare suggest providing the at least one polyethylene with a density is in the range of 0.945 – 0.99 gm/cm3, the motivation being high stiffness useful in packaging applications.
	Regarding claim 3, in addition to the limitations of claim 1, Poirier and Clare disclose the at least one polyethylene has a melt flow index in the range of 0.1 to 10.0 g/10 minutes (a plurality of ranges are provided for the polyethylene species Poirier and Clare disclose collectively encompassed by the cited range: Poirier: e.g. ¶ [0027]; Clare: e.g. ¶¶ [0097], [0103], [0104], [0136]).
	The melt flow index Poirier and Clare disclose or suggest encompass that claimed.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 4, although Poirier is not explicit as to the multilayer film having a thickness in the range of 170 µm – 400 µm, Poirier states the thickness of the multilayer film is not critical and selected to meet service requirements (e.g. ¶ [0045]).  The fact Poirier mentions thickness is not critical indicates one of ordinary skill in the art would have known the manner in which to determine a suitable thickness.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Poirier’s multilayer film with a thickness in the range of 170 µm – 400 µm in order to meet the requirements of a particular utility.
	Regarding claim 5, in addition to the limitations of claim 1, Poirier discloses the multilayer film further comprises at least one barrier layer between the at least one tie layer and the at least one second tie layer (“HDPE base layer”: e.g. ¶¶ [0015] – [0019], [0024] – [0027], [0047] – [0051], [0053]; Clare identifies HDPE as having barrier properties: e.g. ¶¶ [0160], [0165]).  Clare also suggests adding additional barrier layers if further barrier performance is desired (e.g. ¶¶ [0165], [0166]).
Regarding claim 6, although Poirier is not specific as to the at least one print layer comprising a first layer, a second layer, and a third layer each comprising the at least one polyethylene, wherein the first layer to the second layer thickness ratio is in the range of 1:1 to 1:4, the first layer to the third layer thickness ratio is in the range of 1:1 to 1:2, the second layer is in contact with the first layer and the third layer, and the first layer is in contact with the at least one tie layer, these features would have been obvious in view of Clare.
	Clare discloses a multilayer film comprising an “outer web” and an “inner web” with a printing therebetween, wherein the “outer web” comprises a first layer, a second layer, and a third layer each comprising the at least one polyethylene, the second layer is in contact with the first layer and the third layer, and the first layer is in contact with the at least one tie layer (“A/B/A” structure of the “outer web” where one of the “A” layers contacts a “tie layer” used to join “barrier resins” elsewhere in the multilayer film: e.g. ¶¶ [0009] – [0245], particularly ¶¶ [0092] – [0113], [0166]).
	Although Clare is not explicit as to the first layer to the second layer thickness ratio being in the range of 1:1 to 1:4 or the first layer to the third layer thickness ratio being in the range of 1:1 to 1:2, Clare notes the polyethylenes for the first, second, and third layers are chosen based on desired properties, e.g. HDPE for stiffness and lower density polyethylenes for optical properties (e.g. ¶¶ [0064], [0079], [0092], [0102]).  In particular, spacing non-HDPE polyethylene layers has the effect of creating excellent optical properties (e.g. ¶ [0102]).  However, as discussed in the 35 U.S.C. 103 rejection of claim 1, Poirier also seeks a majority content of HDPE in the multilayer film.  The consequence of this is that the amount of non-HDPE polyethylenes, and therefore also layer thicknesses thereof, needs to be small.  Accordingly, one of ordinary skill in the art would have understood the thickness ratio of the first layer to the second layer should be such that the first layer is smaller in order to meet both the requirement of optical properties and the requirement of HDPE content.  Furthermore, Clare’s description of an “A/B/A” arrangement of the “outer web” suggests both “A” layers are the same, implying at least some degree of symmetry to these layers, at least in respect to thickness.  The thickness ratio thereof is similarly dictated by optical properties and HDPE content.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	Regarding claim 7, in addition to the limitations of claim 6, Poirier  and Clare disclose the second layer and the third layer independently comprises at least one colorant master batch (Poirier: e.g. ¶¶ [0021], [0053]; Clare: e.g. ¶¶ [0205] – [0215]).
	Regarding claim 12, in addition to the limitations of claim 5, Clare suggests adding a barrier layer comprising EVOH having a weight percentage less than 10 % with respect to the multilayer film in order to improve the barrier properties of a multilayer film while also maintaining high recyclability of the multilayer film (e.g. ¶ [0165]).  Therefore, it would have been obvious to modify Poirier’s multilayer film to further comprise a barrier layer comprising EVOH having a weight percentage less than 10 % with respect to the multilayer film as Clare suggests in order to provide extra barrier properties without compromising recyclability.
	The amount of EVOH Clare discloses encompasses that claimed.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 16, in addition to the limitations of claim 7, Poirier discloses the at least one colorant master batch comprises at least one pigment, e.g. titanium dioxide (TiO2) (e.g. ¶¶ [0021], [0053]; Clare is similarly disclosing: e.g. ¶¶ [0205] – [0215]).  
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Clare as applied to claim 1 above, and further in view of Nakashima (US 2013/0065002 A1).
Regarding claim 8, although Poirier and Clare is not explicit as to the at least one print layer having a thickness in the range of 50 µm – 200 µm, this feature would have been obvious in view of Nakashima.
	Nakashima discloses an “outer layer” for packaging applications having a thickness in the range of 5 µm – 100 µm are useful for their good appearance and relatively low cost (e.g. ¶¶ [0082] – [0094]).  Poirier desires films with excellent optics (e.g. ¶ [0022]).
	Accordingly, it would have been obvious to modify the at least one print layer Poirier discloses to have a thickness in the range of 5 µm – 100 µm in order to provide good appearance at relatively low cost.
	The thickness range for the print layer Nakashima suggests overlaps that claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Clare as applied to claim 1 above, and further in view of Douglas (US 2005/0118374 A1).
	Regarding claim 9, although Poirier and Clare are not specific as to the at least one tie layer and the at least one second tie layer independently have a thickness in the range of 15 µm – 40 µm, this feature would have been obvious in view of Douglas.
	Douglas discloses tie layer thicknesses for bonding layers, e.g. outer layers and sealant layers to internal layers, in a packaging film have a thickness of 0.508 µm to 30.48 µm (“between about 2% by volume and about 15% by volume of the multilayer structure” having an overall thickness of “between about 1 mil and about 8 mils”: e.g. ¶¶ [0017], [0021], [0022], [0028], [0031], [0070], [0071]).  As discussed in the 35 U.S.C. 103 rejection of claim 1, Poirier’s multilayer film comprises a print layer as an outer layer and a sealant layer in a packaging application.  As such, it is observed Douglas’ tie layers have uses relevant to, and suitable for, those Poirier describes.
	Therefore, in order to take advantage of suitability in the same intended use, it would have been obvious to modify Poirier’s at least one tie layer and at least one second tie layer to independently have a thickness in the range of 0.508 µm – 30.48 µm as Douglas suggests.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 10, in addition to the limitations of claim 9, Poirier discloses the at least one tie layer and the at least one second tie layer independently comprises the at least one polyethylene (e.g. ¶ [0049]).  
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Clare as applied to claim 5 above, and further in view of Beckwith (US 2009/0061061 A1).
	Regarding claim 11, although Poirier and Clare are not specific as to the at least one barrier layer comprises 3 – 11 layers and has a thickness in the range of 50 µm – 150 µm, this feature would have been obvious in view of Beckwith.
	Beckwith discloses a barrier layer for packaging applications comprising 3 layers and having a thickness of 1.27 µm – 101.6 µm (“multilayer oxygen barrier component” 16 comprising “active oxygen barrier layer” 18 and “passive oxygen barrier layers” 20, 22 and which is “between about 0.05 and 4 mils thick”: e.g. Fig. 1 – 3; ¶¶ [0008] – [0106], particularly ¶ [0034] for the thickness).  Beckwith discloses such a barrier layer provides additional oxygen transmission rate reduction, e.g. by providing multiple mechanisms for hindering oxygen transmission (e.g. ¶¶ [0029], [0030], [0036]).  As noted in the 35 U.S.C. 103 rejection of claim 1, Poirier and Clare relate to packaging applications, therefore indicating Beckwith’s relevance.
	Therefore, it would have been obvious to provide the at least one barrier layer such that it comprises 3 layers and having a thickness of 1.27 µm – 101.6 µm as Beckwith suggests, the motivation being to reduce the rate of oxygen transmission through the multilayer film.
	The number of barrier layers and thickness of the barrier layers Beckwith suggests overlap those claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Clare as applied to claim 5 above, and further in view of Nakashima.
Regarding claim 13, although Poirier and Clare are not explicit as to the at least one sealant layer comprising 1 – 3 layers and having a thickness in the range of 50 µm – 150 µm, this feature would have been obvious in view of Nakashima.
	Nakashima discloses a sealant layer for packaging applications comprising at least one layer and having a thickness in the range of 30 µm – 82.5 µm (thicknesses in examples generally cover this range for a “sealing layer”: e.g. ¶¶ [0169] – [0402]).  Nakashima seeks an easy peeling function from the sealant layer so that the contents of a package may be easily accessed (e.g. ¶¶ [0044], [0045], [0104], [0106] – [0109], [0122], [0142]).  As such, it would have been understood at least those thicknesses Nakashima employs in exemplary embodiments would have been suitable for providing the easy peeling function.
	Therefore, it would have been obvious to modify Poirier’s sealant layer to comprise one layer and have a thickness in the range of 30 µm – 82.5 µm as Nakashima suggests in order to provide the multilayer film with an easy peeling function allowing for easy opening of a package made from the multilayer film.
	The number of sealant layers and thickness of the sealant layers Nakashima suggests overlap those claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 14, in addition to the limitations of claim 13, the sealant layer Nakashima discloses comprises the at least one polyethylene (e.g. ¶ [0107] discloses polyethylenes which Poirier and Clare disclose as discussed in the 35 U.S.C. 103 rejection of claim 1).
	Regarding claim 15, although Poirier is not specific as to the at least one sealant layer comprising a primary layer, a secondary layer, and a tertiary layer each comprising the at least one polyethylene, wherein the primary layer to the secondary layer thickness ratio is in the range of 1:1 to 1:4, the primary layer to the tertiary layer thickness ratio is in the range of 1:1 to 1:2, the second layer is in contact with the first layer and the third layer, and the first layer is in contact with the at least one second tie layer, these features would have been obvious in view of Clare.
	Clare discloses a multilayer film comprising an “outer web” and an “inner web” with a printing therebetween, wherein the “inner web” comprises a primary layer, a secondary layer, and a tertiary layer 
	Although Clare is not explicit as to the primary layer to the secondary layer thickness ratio being in the range of 1:1 to 1:4 or the primary layer to the tertiary layer thickness ratio being in the range of 1:1 to 1:2, Clare notes the polyethylenes for the primary, secondary, and tertiary layers are chosen based on desired properties, e.g. HDPE for stiffness and lower density polyethylenes for optical properties (e.g. ¶¶ [0064], [0079], [0092], [0102] describe the properties of these polyethylenes, said polyethylenes being disclosed in ¶¶ [0123] – [0192]).  Clare states the primary layer serves to enhance impact resistance and tear strength (e.g. ¶ [0130]).  However, as discussed in the 35 U.S.C. 103 rejection of claim 1, Poirier seeks a majority content of HDPE in the multilayer film.  The consequence of this is that the amount of non-HDPE polyethylenes, and therefore also layer thicknesses thereof, needs to be small.  Accordingly, one of ordinary skill in the art would have understood the thickness ratio of the primary layer to the secondary layer should be such that the primary layer is smaller in order to meet the requirement of HDPE content.  This similarly applies to the tertiary layer, which is the layer of sealant composition which seals to itself, a similar feature in another multilayer film, or another adherend (e.g. ¶ [0175]).  The thickness ratio thereof is similarly dictated by optical properties and HDPE content
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the Poirier’s print layer to comprise a primary layer, a secondary layer, and a tertiary layer each comprising the at least one polyethylene, wherein the primary layer to the secondary layer thickness ratio is in the range of 1:1 to 1:4, the primary layer to the tertiary layer thickness ratio is in the range of 1:1 to 1:2, the secondary layer is in contact with the primary layer and the tertiary layer, and the first layer is in contact with the at least one second tie layer as Clare suggests, the motivation being to provide a multilayer film with high impact resistance, tear strength, sealing, and requisite HDPE content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783